Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9, and 11-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Shaffer (US 20120030682) discloses a system that implements a virtual baking assistant with a network of capture devices with at least one image device and one voice capture device with a computer processor coupled to the recognition interface, to observe customer interactions in a bank location, and respond to the intent of the customer. 
Moore (US 20170264608) discloses memory that stores and manages a customer profile, with a recognition interface that identifies a customer based on biometric information when the customer enters the building.
Linsky (US 20170372574) discloses where one or more customer interactions comprise a conversation between a customer and bank representative. 
Kulkarni, et al., in “Bank Chat Bot – An Intelligent Assistant System Using NLP and Machine Learning,” disclose chat bots that are used in the banking industry to query conversations between teller and customer and improve customer service.  
The above references, in combination, do not teach the inventions use of customer historical data that includes current status of one or more customer accounts, spending habits, late penalties, fraud data, and banking habits, and current customer data including online search activity, incomplete transactions, call center experiences, chat logs, and interactions with one or more bank branches; the recognition interface's learning of the customer's habits including a 
35 U.S.C. 101 subject eligibility: 
The previous office action dated 7/28/2020 did not contain a 101 rejection. 
For the reasons above, the claims are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BRANDON M DUCK/               Examiner, Art Unit 3698                                                                                                                                                                                         
/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691